 

Exhibit 10.22

AMENDED AND RESTATED 2018 STOCK INCENTIVE PLAN
OF

RESIDEO TECHNOLOGIES, INC. AND ITS AFFILIATES

FORM OF PERFORMANCE STOCK UNIT AGREEMENT

PERFORMANCE STOCK UNIT AGREEMENT (this “Agreement”) as of the [DAY] day of
[MONTH, YEAR] (the “Award Date”) between Resideo Technologies, Inc. (the
“Company”) and [EMPLOYEE NAME] (the “Participant”).

1.

Grant of Performance Award. The Company has granted you a target number of
Restricted Stock Units subject to the satisfaction of performance conditions
(the “Performance Stock Units” and the “Performance Award”), subject to the
terms of this Agreement and the terms of the Amended and Restated 2018 Stock
Incentive Plan of Resideo Technologies, Inc. and its Affiliates (the “Plan”).
The target number of Performance Stock Units granted to you and covered by this
Agreement is [•] (the “Target Award”).

The Company will hold the Performance Stock Units in a bookkeeping account on
your behalf until they become payable or are forfeited or cancelled.

[The details for this grant can be found on [•]. The Company reserves the right
to change or correct any information contained on the [•] website to reflect the
terms of the Award actually made by the Company on the Award Date or the
Plan.]1.

2.

Definitions. For purposes of this Agreement, the following definitions apply:

 

a.

“Actual Award” means (A) the product of (i) the Plan Payout Percentage (as
determined under Section 3), and (ii) your Target Award. Notwithstanding
anything in this Agreement to the contrary, the Committee (as defined in the
Plan) may reduce the amount of your Actual Award in its sole discretion.

 

b.

“Performance Cycle” means the [INSERT PERFORMANCE CYCLE DATES].

3.

Performance Measures. The Plan Payout Percentage shall be determined based on

[DESCRIBE PERFORMANCE MEASURES]

4.

Rights as a Shareholder. The Participant shall have no rights as a stockholder
of the Company with respect to any Shares of Common Stock covered by or relating
to the Performance Stock Units until such Shares are actually delivered to the
Participant. For purposes of clarification, the Participant shall not have any
voting or dividend rights with respect to the Shares of Common Stock underlying
the Performance Stock Units unless and until such Shares are actually delivered
to the Participant.

 

1 

This information regarding the external plan administrator may be included in
individual grants as applicable.

US.121149404.03

--------------------------------------------------------------------------------

 

5.

Dividend Equivalents. Except as otherwise determined by the Committee, in its
sole discretion, the Participant will earn Dividend Equivalents in an amount
equal to the value of any ordinary [cash or stock] dividends paid by the Company
upon one Share of Common Stock for each unvested Performance Stock Unit, which
may be credited in cash or Common Stock as determined by the Committee in such
manner as the Committee may determine from time to time and will be subject to
the same vesting provisions as apply to the Performance Stock Units to which
such Dividend Equivalents relate.

6.

Payment Amount. Each Performance Stock Unit represents one (1) Share of Common
Stock. Your Actual Award will not exceed 200% of your Target Award.

7.

Vesting and Payment. Except as otherwise provided in this Agreement, the vesting
and payment of an Actual Award is contingent upon (i) the achievement of a Plan
Payout Percentage based on performance as described in Section 3, and (ii) you
remaining actively employed by the Company on [DESCRIBE VESTING PROVISIONS] (the
“Vesting Date”).

[DESCRIBE PAYMENT PROVISIONS, INCLUDING ANY AMOUNTS TO BE PAID IN CASH AND
SHARES]

8.

Termination of Service. Except as otherwise provided in this Agreement, if your
Termination of Service occurs for any reason other than death, Retirement or
Disability before the Vesting Date, any unvested Performance Stock Units will
immediately be forfeited and your rights with respect to future payments under
this Agreement will end.

9.

Death, Disability or Retirement. If your Termination of Service occurs before
the payment date because of your death, Retirement or Disability, you or your
estate will receive the prorated value of your Actual Award. The prorated value
of the Actual Award shall be determined by multiplying the Actual Award by a
fraction, the numerator of which is the number of days you were actively
employed before your death, Retirement or termination due to Disability from the
first day of the Performance Cycle, and the denominator of which is the total
number of days from the first day of the Performance Cycle to the last day of
the Performance Cycle. Such prorated Actual Award stated in Shares, shall be
multiplied by the Fair Market Value of the Shares on the last trading day of the
Performance Cycle and paid in cash in a single lump sum following the
Performance Cycle at the same time payments are made to other Performance Stock
Unit grantees.  If your Retirement triggers the applicability of this Section 9,
then as a condition thereof you hereby agree that for the remainder of any
applicable continued vesting period or Performance Cycle, you will (i) remain
available to provide service to the Company on an as-requested basis (which
service, for purposes of compliance with Section 409A of the Code, shall not
exceed 20% of your pre-Termination of Service level of Service to the Company)
and (ii) execute, in the discretion of the Company, a non-competition agreement
in favor of the Company in the form provided by the Company.

10.

[Involuntary Termination of Service Not for Cause.  Except as provided in
Section 11, if your Termination of Service occurs before the payment date
because of your involuntary Termination of Service not for Cause, you will
receive the prorated value of your Actual Award. The prorated value of the
Actual Award shall be determined by multiplying the Actual Award by a fraction,
the numerator of which is the number of days you were actively

2

US.121149404.03

--------------------------------------------------------------------------------

 

employed before your Termination of Service from the first day of the
Performance Cycle, and the denominator of which is the total number of days from
the first day of the Performance Cycle to the last day of the Performance Cycle.
Such prorated Actual Award shall be paid in a single lump sum following the
Performance Cycle at the same time payments are made to other Performance Stock
Unit grantees.]2

11.

Change in Control. Notwithstanding anything herein to the contrary, in the event
of a Change in Control (as defined in the Plan), the following provisions apply:

 

a.

Rollover of Performance Awards. If adjusted or exchanged pursuant to the Plan,
Performance Stock Units that have not vested or terminated as of the date of the
Change in Control will continue to vest in accordance with the schedule
described in Section 7 of this Agreement (or as adjusted if more favorable);
provided, however, that (x) if you incur an involuntary Termination of Service
not for Cause (as defined in Section 2 of the Plan) or a voluntary Termination
of Service for Good Reason (as defined in Section 2 of the Plan) on or before
the second anniversary of the date of the Change in Control and after the
Performance Cycle has ended, your unpaid Actual Award will immediately vest in
full and be settled no later than the earlier of 90 days after the Termination
of Service or two and one-half months after the end of the calendar year in
which the Termination of Service occurs, or (y) if you incur an involuntary
Termination of Service not for Cause (as defined in Section 2 of the Plan) or a
voluntary Termination of Service for Good Reason (as defined in Section 2 of the
Plan) during the two-year period following the Change in Control and before the
Performance Cycle has ended, an amount equal to the Target Award, pro-rated to
reflect the portion of the Performance Cycle that elapsed before such
Termination of Service, will be settled no later than the earlier of 90 days
after the Termination of Service or two and one-half months after the end of the
calendar year in which the Termination of Service occurs.

 

b.

Cashout of Performance Awards. Unless adjusted or exchanged pursuant to the
Plan, Performance Stock Units that have not vested or terminated as of the date
of the Change in Control will immediately vest. If the Change in Control occurs
after the Performance Cycle has ended, you will receive your unpaid Actual
Award. If the Change in Control occurs before the Performance Cycle has ended,
the Actual Award will be based on the Target Award or other level of
substantially achieved performance, as determined by the Committee prior to the
Change in Control. No later than the earlier of 90 days after the date of the
Change in Control or two and one-half months after the end of the calendar year
in which the Change in Control occurs, you will receive for the Performance
Stock Units a single cash payment equal to the product of the number of vested
and outstanding Performance Stock Units as of the date of the Change in Control
(including any Performance Stock Units that vest pursuant to this Section
[10][11]) and an amount equal to the greater of (i) the highest price per Share
paid by the successor, as determined by the Committee, and (ii) the highest Fair
Market Value during the period of 90

 

2 

Insert for Awards being made to Section 16 officers.

3

US.121149404.03

--------------------------------------------------------------------------------

 

 

days that ends on the date of the Change in Control. Any securities or other
property that is part or all of the consideration paid for Shares pursuant to
the Change in Control will be valued at the higher of (x) the valuation placed
on the securities or property by any entity that is a party with the Company to
the Change in Control, or (y) the valuation placed on the securities or property
by the Committee.

12.

Withholdings. The Company or your local employer shall have the power and the
right to deduct or withhold, or require you to remit to the Company or to your
local employer, prior to any issuance or delivery of Shares, an amount
sufficient to satisfy taxes imposed under the laws of any country, state,
province, city or other jurisdiction, including but not limited to income taxes,
capital gain taxes, transfer taxes, and social security contributions, and
National Insurance Contributions, that are required by law to be withheld as
determined by the Company or your local employer.

13.

Transfer of Performance Award. You may not transfer the Performance Stock Units
or any interest in such Units or any portion of your Actual Award except by will
or the laws of descent and distribution [or except as permitted by the Committee
and as specified in the Plan]. Any other attempt to dispose of your interest
will be null and void.

14.

[Requirements for and Forfeiture of Performance Award.

 

a.

General. The Performance Award is expressly contingent upon you complying with
the terms, conditions and definitions contained in this Section [13][14] and in
any other agreement that governs your noncompetition with the Company and its
Affiliates, your nonsolicitation of employees, customers, suppliers, business
partners and vendors of the Company and its Affiliates, and/or your conduct with
respect to trade secrets and proprietary and confidential information of the
Company and its Affiliates. For the avoidance of doubt, for purposes of this
Section [13][14], the “Company and its Affiliates” shall include Resideo
Technologies, Inc. and its predecessors, designees and successors, as well as
its past, present and future operating companies, divisions, subsidiaries,
affiliates and other business units, including businesses acquired by purchase
of assets, stock, merger or otherwise.

 

b.

Remedies.

 

1.

You expressly agree and acknowledge that the forfeiture provisions of Section
[13][14](b)(2) of this Agreement shall apply if, from the Award Date until the
date that is [twenty-four (24)] months after your Termination of Service for any
reason other than Retirement, or in the case of Retirement only, the later of
(A) [twenty-four (24)] months after your Termination of Service and (B) the
completion of the Performance Cycle, for any reason, you (i) enter into an
employment, consultation or similar agreement or arrangement (including any
arrangement for service as an agent, partner, stockholder, consultant, officer
or director) with any entity or person engaged in a business in which the
Company or its

4

US.121149404.03

--------------------------------------------------------------------------------

 

 

Affiliates are engaged if the business is competitive (in the sole judgment of
the Committee) with the Company or its Affiliates and the Committee has not
approved the agreement or arrangement in writing, or (ii) make any statement,
publicly or privately (other than to your spouse and legal advisors), which
would be disparaging (as defined below) to the Company and its Affiliates or
their businesses, products, strategies, prospects, condition, or reputation or
that of their directors, employees, officers or members; provided, however, that
nothing shall preclude you from making any statement in good faith which is
required by any applicable law or regulation or the order of a court or other
governmental body, or (iii) write or contribute to a book, article or other
media publication, whether in written or electronic format, that is in any way
descriptive of the Company or its Affiliates or your career with the Company or
its Affiliates without first submitting a draft thereof, at least thirty (30)
days in advance, to the Company’s [Senior Vice President, General Counsel and
Corporate Secretary] or his or her delegate, whose judgment about whether such
book, article or other media publication is disparaging shall be determinative;
or such a book, article or other media publication is published after a
determination that it is disparaging; provided, however, that nothing herein
shall preclude you from reporting (in good faith) possible violations of federal
law or regulation to any governmental agency or entity, including but not
limited to, the Department of Justice, the Securities and Exchange Commission,
the Congress, and/or any agency Inspector General, or making any other
disclosures that are protected under the whistleblower provisions of federal or
state law or regulation, or from otherwise making any statement (in good faith)
which is required by any applicable law or regulation or the order of a court or
other governmental body.

For purposes of this Section [13][14](b)(1), the term “disparaging” shall mean
any statement or representation (whether oral or written and whether true or
untrue) which, directly or by implication, tends to create a negative, adverse,
or derogatory impression about the subject of the statement or representation or
which is intended to harm the reputation of the subject of the statement or
representation.

 

2.

In addition to the relief described in any other agreement that governs your
noncompetition with the Company or its Affiliates, your nonsolicitation of the
employees, customers, suppliers, business partners and vendors of the Company or
its Affiliates, and/or your conduct with respect to the trade secrets and
proprietary and confidential information of the Company or its Affiliates, if
the Committee determines, in its sole judgment, that you have violated the terms
of any such agreement or you have engaged in an act that violates Section
[13][14](b)(1) of this Agreement, (i) any Performance Stock Units that have not
vested under this Agreement shall immediately be cancelled, and you shall
forfeit any rights you have with respect to such Units as of the date of the

5

US.121149404.03

--------------------------------------------------------------------------------

 

 

Committee’s determination, and (ii) you shall immediately deliver to the Company
Shares (or the cash equivalent) equal in value to the Performance Stock Units
you received during the period beginning twelve (12) months prior to your
Termination of Service and ending on the date of the Committee’s determination.

 

3.

Notwithstanding anything in the Plan or this Agreement to the contrary, you
acknowledge that the Company may be entitled or required by law, Company policy
or the requirements of an exchange on which the Shares are listed for trading,
to recoup compensation paid to you pursuant to the Plan, and you agree to comply
with any Company request or demand for recoupment.]3

15.

Restrictions on Payment of Shares. Payment of Shares is subject to the
conditions that, to the extent required at the time of exercise, (i) the Shares
underlying the Performance Award and/or Actual Award shall be duly listed, upon
official notice of redemption, upon the New York Stock Exchange, and (ii) a
Registration Statement under the Securities Act of 1933 with respect to the
Shares shall be effective. The Company shall not be required to deliver any
Common Stock until all applicable federal and state laws and regulations have
been complied with and all legal matters in connection with the issuance and
delivery of the Shares have been approved by counsel for the Company.

16.

Adjustments. Any adjustments to this Performance Award will be governed by
Section 5.3 of the Plan.

17.

Disposition of Securities. By accepting the Performance Award, you acknowledge
that you have read and understand (i) the Company’s policy, and are aware of and
understand your obligations under applicable securities laws in respect of
trading in the Company’s securities, and (ii) the Company’s stock ownership
guidelines as they apply to this Performance Award. The Company shall have the
right to recover, or receive reimbursement for, any compensation or profit you
realize on the disposition of Shares received to the extent that the Company has
a right of recovery or reimbursement under applicable securities laws.

18.

Plan Terms Govern. This Award (including the vesting and redemption of
Performance Stock Units, the disposition of any Shares received, the treatment
of gain on the disposition of these Shares, and the treatment of Dividend
Equivalents) are subject to the provisions of the Plan and any rules that the
Committee may prescribe. The Plan document, as may be amended from time to time,
is incorporated into this Agreement. Capitalized terms used in this Agreement
have the meaning set forth in the Plan, unless otherwise stated in this
Agreement. In the event of any conflict between the terms of the Plan and the
terms of this Agreement, the Plan will control. By accepting the Performance
Award, you acknowledge that the Plan and the Plan prospectus, as in effect on
the date of this Agreement, have been made available to you for your review.
Without limiting the generality of the foregoing, you agree that all
determinations made by the Committee of the Performance Measures described

 

3 

Section 14 or other similar terms may be included in individual grant
agreements, as determined by the Committee at the time an Award is granted.

6

US.121149404.03

--------------------------------------------------------------------------------

 

in Section 3 shall be final, binding and conclusive on you in accordance with
Article III of the Plan.

19.

Personal Data.

 

a.

By entering into this Agreement, and as a condition of the grant of this Award,
you acknowledge that your personal data is collected, used, and transferred in
view of the performance of this Agreement as described in this Section [18][19],
which is to the full extent permitted by and in full compliance with applicable
law.

 

b.

You understand that your local employer holds, by means of an automated data
file, certain personal information about you, including, but not limited to,
name, home address and telephone number, date of birth, social insurance number,
salary, nationality, job title, any shares or directorships held in the Company,
details of all Performance Stock Units or other entitlement to shares awarded,
canceled, exercised, vested, unvested, or outstanding in your favor, for the
purpose of managing and administering the Plan (“Data”).

 

c.

You understand that part or all of your Data may be also collected, used, or
held by the Company or its Affiliates for the purpose of managing and
administering this award or any previous award/incentive plans. Specifically,
your Data is transferred to, and/or collected, used, or held by [the
Compensation & Benefits Department (at the business and Corporate levels), your
local, regional and SBG business managers, the Company’s senior executives
(e.g., SVP-HR, CEO), the Committee, and Morgan Stanley]. The Company stores your
Data for this purpose [until the last vesting date described in this Agreement
OR for a period of xx years / months / days].

 

d.

You understand that your local employer will transfer Data to the Company or its
Affiliates among themselves as necessary for the purposes of implementation,
administration, and management of your participation in the Plan, and that the
Company or its Affiliates may transfer data among themselves, and/or each, in
turn, further transfer Data to any third parties assisting the Company in the
implementation, administration, and management of the Plan (the “Data
Recipients”).

 

e.

You understand that the Company or its Affiliates, as well as the Data
Recipients, are or may be located in your country of residence or elsewhere,
such as the United States. You authorize the Company or its Affiliates, as well
as the Data Recipients, to receive, possess, use, retain, and transfer Data in
electronic or other form, for the purposes of implementing, administering, and
managing your participation in the Plan, including any transfer of such Data, as
may be required for the administration of the Plan and/or the subsequent holding
of Shares on your behalf, to a broker or third party with whom the Shares may be
deposited.

7

US.121149404.03

--------------------------------------------------------------------------------

 

 

f.

You understand that you may show your opposition to the processing and transfer
of your Data, and, may at any time, review the Data or request that any
necessary amendments be made to it. To exercise your data privacy rights, refer
to the Company’s Data Privacy Global Policy [located on the Intranet / provide
link to policy / otherwise describe how to find the policy].

 

g.

As soon as your Data is transferred to a third party Data Recipient (e.g.,
Morgan Stanley), (i) the Data Recipient becomes responsible for this Data (as a
data controller), (ii) the Data will be subject to the Data Recipient’s privacy
statements and notices, (iii) the Company and its Affiliates will no longer be
responsible for the transferred Data, and (iv) you should refer to the Data
Recipient’s statements and notices about its data protection policies and
practices.

20.

Discretionary Nature and Acceptance of Performance Award. By accepting this
Performance Award, you agree to be bound by the terms of this Agreement and
acknowledge that:

 

a.

The Company (and not your local employer) is granting these Performance Stock
Units. This Agreement is not derived from any preexisting labor relationship
between you and the Company, but rather from a mercantile relationship.

 

b.

The Company may administer the Plan from outside your country of residence and
United States law will govern all Performance Stock Units granted under the
Plan.

 

c.

Benefits and rights provided under the Plan are wholly discretionary and,
although provided by the Company, do not constitute regular or periodic
payments.

 

d.

The benefits and rights provided under the Plan are not to be considered part of
your salary or compensation under your employment with your local employer for
purposes of calculating any severance, resignation, redundancy or other end of
service payments, vacation, bonuses, long-term service awards, indemnification,
pension or retirement benefits, or any other payments, benefits or rights of any
kind. You waive any and all rights to compensation or damages as a result of the
termination of employment with your local employer for any reason whatsoever
insofar as those rights result, or may result, from the loss or diminution in
value of such rights under the Plan or your ceasing to have any rights under, or
ceasing to be entitled to any rights under, the Plan as a result of such
termination.

 

e.

The grant of this Award, and any future grant of Performance Stock Units under
the Plan, is entirely voluntary, and at the complete discretion of the Company.
Neither the grant of the Performance Stock Units nor any future grant by the
Company will be deemed to create any obligation to make any future grants,
whether or not such a reservation is explicitly stated at the time of such a
grant. The Company has the right, at any time and/or on an annual basis, to
amend, suspend or terminate the Plan; provided, however, that no such amendment,
suspension, or termination will adversely affect your rights hereunder.

8

US.121149404.03

--------------------------------------------------------------------------------

 

 

f.

The Plan will not be deemed to constitute, and will not be construed by you to
constitute, part of the terms and conditions of employment. Neither the Company
nor your local employer will incur any liability of any kind to you as a result
of any change or amendment, or any cancellation, of the Plan at any time.

 

g.

Participation in the Plan will not be deemed to constitute, and will not be
deemed by you to constitute, an employment or labor relationship of any kind
with the Company.

21.

Limitations. Nothing in this Agreement or the Plan gives you any right to
continue in the employ of the Company or any of its Affiliates or to interfere
in any way with the right of the Company or any Affiliate to terminate your
employment at any time. Payment of your Performance Stock Units is not secured
by a trust, insurance contract or other funding medium, and you do not have any
interest in any fund or specific asset of the Company by reason of this
Performance Award or the account established on your behalf. You have no rights
as a shareowner of the Company pursuant to the Performance Stock Units until
Shares are actually delivered to you.

22.

Incorporation of Other Agreements. This Agreement and the Plan constitute the
entire understanding between you and the Company regarding the Performance Stock
Units. This Agreement supersedes any prior agreements, commitments or
negotiations concerning the Performance Stock Units. All capitalized terms used
and not defined herein shall have the meaning given to such terms in the Plan.

23.

Severability. The invalidity or unenforceability of any provision of this
Agreement will not affect the validity or enforceability of the other provisions
of the Agreement, which will remain in full force and effect. Moreover, if any
provision is found to be excessively broad in duration, scope or covered
activity, the provision will be construed so as to be enforceable to the maximum
extent compatible with applicable law.

24.

Governing Law. The Plan, this Agreement, and all determinations made and actions
taken under the Plan or this Agreement shall be governed by the internal
substantive laws, and not the choice of law rules, of the State of Delaware and
construed accordingly, to the extent not superseded by applicable federal law.

25.

Agreement Changes. The Company reserves the right to change the terms of this
Agreement and the Plan without your consent to the extent necessary or desirable
to comply with the requirements of Section 409A of the Code, the Treasury
regulations and other guidance thereunder.

26.

Acknowledgements. By accepting this Agreement, you agree to the following: (i)
you have carefully read, fully understand and agree to all of the terms and
conditions described in this Agreement, the Plan, the Plan’s prospectus and all
accompanying documentation; and (ii) you understand and agree that this
Agreement and the Plan constitute the entire understanding between you and the
Company regarding this Award, and that any prior agreements, commitments, or
negotiations concerning the Award are replaced and superseded.

9

US.121149404.03

--------------------------------------------------------------------------------

 

27.

Award Acceptance. To retain this Award, you must accept it by signing the
Agreement below and, by signing this Agreement, you will be deemed to consent to
the application of the terms and conditions set forth in this Agreement and the
Plan. Return the signed Agreement to [•].

 

I Accept:

 

 

Print Name

EID

 

 

 

 

 

 

 

Signature

Date

 

 

10

US.121149404.03